Exhibit 10.1

FIRST AMENDMENT

Dated as of April 12, 2017

to

REVOLVING CREDIT AGREEMENT

Dated as of March 15, 2017

This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), dated as
of April 12, 2017, is entered into by and among Goldman Sachs Middle Market
Lending Corp. (the “Borrower”) and HSBC Bank USA, National Association, as the
administrative agent under the Credit Agreement (as defined below) (in such
capacity, the “Administrative Agent”) and a lender (the “Lender”).

RECITALS

A.  The parties hereto have entered into that certain Revolving Credit
Agreement, dated as of March 15, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

B.  The Borrower has requested that the Administrative Agent and the Lender
agree to certain modifications to the Credit Agreement and the Administrative
Agent and the Lender have agreed to the requested modifications on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement.

SECTION 2. Amendments to the Credit Agreement. Effective as of the Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:

2.1.      The definition of “Maximum Commitment” in Section 1.1 of the Credit
Agreement is hereby amended and restated by replacing “$110,000,000” with
“$200,000,000”.

2.2.      Schedule II of the Credit Agreement is hereby amended and restated in
its entirety as set forth on Annex A hereto.

SECTION 3. Conditions Precedent to Closing. Section 2 hereof shall become
effective on the date (the “Effective Date”) when the Administrative Agent and
the Lender shall have received:

3.1.      a counterpart (or counterparts) of this Amendment, executed and
delivered by each of the parties hereto;

3.2.      the Facility Increase Request, executed and delivered by the Borrower;
and



--------------------------------------------------------------------------------

3.3.      payment by the Borrower to HSBC Bank USA, National Association of a
facility increase fee in the amount set forth in the Fee Letter, dated as of
March 15, 2017, between the Borrower and HSBC Bank USA, National Association.

SECTION 4. Miscellaneous.

4.1.      Amendment is a “Loan Document”.  This Amendment is a Loan Document and
all references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

4.2.      References to the Credit Agreement.  Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.

4.3.      Representations and Warranties.  The Borrower hereby represents and
warrants that (i) this Amendment is the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
subject to Debtor Relief Laws and general equitable principles (whether
considered a proceeding in equity or at law), (ii) no Default or Event of
Default shall have occurred and be continuing and (iii) the representations and
warranties set forth in the Credit Agreement and in the other Loan Documents are
true and correct in all material respects on and as of the Effective Date with
the same force and effect as if made on and as of the Effective Date (except to
the extent of changes in facts or circumstances that have been disclosed to the
Lenders in writing and do not constitute a Default or an Event of Default or to
the extent such representations and warranties relate to an earlier or other
specific date).

4.4.      Reaffirmation of Obligations.  The Borrower (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents, and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge the Borrower’s obligations under the Loan Documents.

4.5.      Reaffirmation of Security Interests.  The Borrower (a) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting, and (b) agrees that this Amendment and all documents executed in
connection herewith shall in no manner impair or otherwise adversely affect any
of the Liens granted in or pursuant to the Loan Documents.

4.6.      No Other Changes.  Except as specifically amended by this Amendment,
the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

 

2



--------------------------------------------------------------------------------

4.7.      No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Agent or any Lender under the Credit Agreement or any other document, instrument
or agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, except as specifically set forth herein.

4.8.      Governing Law.  This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.

4.9.      Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors and assigns as provided in the Credit Agreement.

4.10.      Headings.  Section headings in this Amendment are for reference only
and shall in no way affect the interpretation of this Amendment.

4.11.      Multiple Counterparts.  This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart hereof, or a signature
page hereto, by facsimile or in a .pdf or similar file shall be effective as
delivery of a manually executed original counterpart thereof.

[Signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWER: GOLDMAN SACHS MIDDLE MARKET LENDING CORP., a Delaware corporation By:
  /s/ Brendan McGovern   Name: Brendan McGovern   Title:   Authorized Signatory

HSBC/Goldman Sachs Middle Market Lending Corp.

First Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

HSBC BANK USA, NATIONAL
ASSOCIATION By:   /s/ Cameron Hughes   Name: Cameron Hughes   Title:   Senior
Vice President

HSBC/Goldman Sachs Middle Market Lending Corp.

First Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

LENDER:

HSBC BANK USA, NATIONAL
ASSOCIATION By:   /s/ Cameron Hughes   Name: Cameron Hughes   Title:   Senior
Vice President

HSBC/Goldman Sachs Middle Market Lending Corp.

First Amendment to Revolving Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE II

 

Lender

 

  

Commitment

 

HSBC Bank USA, National Association    $200,000,000